Citation Nr: 1514704	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-09 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to September 30, 2010, for the award of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to September 1992.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2012 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The Veteran separated from active service in September 1992.
 
2.  A claim for service connection for PTSD was not received by VA prior to September 30, 2010.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 20, 2010, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in October 2009, prior to the initial adjudication of the claim.  Moreover, the determinative factor in this case is when the Veteran's claim for service connection for PTSD was received, a fact that is not in dispute.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran's initial claim for service connection for psychiatric disability was received by VA on September 30, 2010.  In a March 2012 rating decision, the RO granted service connection for PTSD, effective September 30, 2010.  In his July 2012 notice of disagreement with the assigned effective date, the Veteran asserted that service connection should be granted from September 1992, when he was released from active duty. 
Under the applicable criteria, service connection will be granted effective the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

It is not in dispute that the Veteran did not file a claim of entitlement to service connection for PTSD within one year after his discharge from service or prior to September 30, 2010.  Therefore, the earliest possible effective date for the award of service connection is the assigned effective date of September 30, 2010.  

The Board is cognizant that VA treatment records document the presence of PTSD prior to September 2010.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Those provisions do not apply in this case because the Veteran was not previously denied entitlement to service connection for psychiatric disability. 

As no earlier effective date is permitted by law, the benefit sought on appeal must be denied.


ORDER

An effective date prior to September 30, 2010, for the award of entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


